
	
		111th CONGRESS
		2d Session
		S. 3244
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To provide that Members of Congress shall
		  not receive a cost of living adjustment in pay during fiscal year
		  2011.
	
	
		1.No cost of living adjustment in pay of
			 Members of CongressNotwithstanding any other provision of law,
			 no adjustment shall be made under section 601(a) of the Legislative
			 Reorganization Act of 1946 (2 U.S.C. 31) (relating to cost of living
			 adjustments for Members of Congress) during fiscal year 2011.
		
	
		
			Passed the Senate
			 April 22, 2010.
			
			Secretary
		
	
	
	
